internal_revenue_service number release date index number ------------------- ------------------- ------------------------------------------------------------ ------- ------------------------------------------- ----------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-129493-10 date date legend fund ---------------------------------------------------------------- ----------------------------------------------------------- trust advisor state a ------------------------------- -------------------------------------------- -------------------- ---- dear -------------- this responds to your request for a ruling dated date and supplemental correspondence dated date submitted on behalf of fund fund requests a ruling that income from cpi swaps will be qualifying_income under sec_851 of the internal_revenue_code_of_1986 as amended the code facts trust is a state business_trust registered as an open-end investment_company under the investment_company act of u s c 80a-1 et seq as amended the act fund is a non-diversified series of trust fund represents that it has elected or will elect upon filing of its first tax_return to be taxable as a regulated_investment_company ric under subchapter_m of the code fund is advised by advisor plr-129493-10 fund invests in municipal securities fund intends to provide full inflation hedging coverage for its municipal_bond portfolio by entering into cpi-u nsa based swap contracts cpi swaps with investment grade counterparties advisor intends to cause fund to enter into cpi swaps when it purchases municipal_bonds in notional principal amounts approximating the market_value of such municipal_bonds the hedging process to be entered into by the fund will be passive and the fund likely will only vary the amount of the cpi swaps in a corresponding manner to any changes made in the underlying portfolio of municipal_bonds the cpi swap references the consumer_price_index urban non-seasonally adjusted cpi-u nsa which is a non-seasonally adjusted measure for estimating inflation by referencing changes in the price levels for urban consumers of a standard basket of goods and services because inflation equates to a diminished value of a currency fund will enter into the cpi swap in order to manage the effect of inflation upon the value of the portfolio by receiving inflation indexed payments the cpi swap is a fixed maturity over-the-counter derivative in which the counterparty receives the realized rate of inflation as measured by the cpi over the life of the swap the zero- coupon cpi swap is a bullet structure where all cash flows are exchanged at maturity law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources prior to the enactment of the tax_reform_act_of_1986 the act sec_851 identified qualifying_income as dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stocks or securities sec_851 did not contain its own definition of the term securities but sec_851 provided that for the purposes of the asset test all other terms shall have the same meaning as when used in the act the act expanded the definition of ric qualifying_income in a number of ways by adding a cross-reference to the definition of securities in the act by adding gains from the sale_or_other_disposition of foreign_currencies and by adding an other income provision as so amended sec_851 defines qualifying_income in relevant part as - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in the act or foreign_currencies or other income including but not limited to gains from options futures or forward plr-129493-10 contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing the cpi swaps entered into by fund are not stock debt instruments or currency or options futures or forward contracts with respect to stock debt instruments or currency a swap is not specifically enumerated as a security in sec_2 of the act and there is no conclusive authority that interprets this definitional provision to include a swap revrul_2006_1 2006_1_cb_261 as clarified by revrul_2006_31 2006_1_cb_1133 nevertheless under sec_851 fund’s income from the cpi swaps may be other income including but not limited to gains from options futures or forward contracts derived with respect to fund’s business of investing in such stock securities or currencies hereinafter other income if the cpi swaps are securities for purposes of sec_851 id the securities_and_exchange_commission sec generally interprets the securities laws under the act broadly so as to effectuate congress’ purpose of protecting investors by bringing many types of financial instruments under the sec’s review and regulation in contrast in determining whether a financial_instrument is a security for purposes of sec_851 the service applies principles of tax law including those of subchapter_m of the code and accompanying legislative_history to analyze a financial_instrument that is not specifically enumerated as a security under the act in the case of a derivative instrument this analysis takes into account several factors including but not limited to the following the nature of the derivative’s underlying referent the tax principles and the congressional intent underlying the enactment and amendment of subchapter_m of the code including the effects of the plr-129493-10 amendments to sec_851 which added the other income provision and the cross-reference to the definition of securities in the act and the extent to which a ric generates income and gain from the derivative that is passive in nature and akin to the passive_income that the ric generates from securities enumerated as such under the act underlying referent revrul_2006_1 addresses a derivative instrument whose value is based on the performance of a commodities index neither the derivative under discussion in that ruling nor its underlying commodities index is a specifically enumerated security within the definition of a security under the act the revenue_ruling explains however that it is nevertheless appropriate to examine whether the commodities derivative is a security for purposes of sec_851 by considering the effect of the amendment to that section and its accompanying legislative_history the revenue_ruling concludes that a construction of the term securities that excludes derivative contracts providing for a total return exposure to a commodity index is consistent with congress’ intent in amending sec_851 in accordingly because the underlying property is a commodity or commodity index the derivatives that r enters into are not securities for purposes of sec_851 in this case as in revrul_2006_1 neither the cpi swaps not their underlying referents are specifically enumerated in the act definition of a security congress has consistently excluded commodities from the definition of a security and as a result revrul_2006_1 appropriately concludes that a derivative contract on a commodities index does not produce qualifying_income the underlying referent for the cpi swap at issue in this ruling is the cpi-u nsa although the cpi-u nsa includes the value of certain baskets of commodities in measuring the average change in prices over time of goods and services of urban consumers the annual percentage change_of the cpi-u nsa is predominantly_used as a measure of inflation thus unlike the derivative discussed in revrul_2006_1 an investment in a derivative referencing the cpi-u nsa is not predominantly an indirect investment in commodities congressional intent in concluding that the commodities derivative in question was not a security for purposes of sec_851 revrul_2006_1 explains that congress did not intend the cross-reference to the act to incorporate into sec_851 an expansive construction of the term securities id pincite congress’ addition of the other income clause to sec_851 served a specific purpose which was to expand the plr-129493-10 statutory description of qualifying_income to include the types of income that the service in specific cases had already treated administratively as qualifying_income income upon which the service had specifically ruled favorably before the amendments included income from certain derivative contracts on stocks and securities as the term security is generally understood in the u s tax law such as futures and options on stock indices which create an economic exposure to stock_or_securities even though the derivative’s underlying referent may be a collection of stocks or securities rather than a specific stock or security also within this category was the receipt of recovery income such as recovery_of excess management fees recovery_of damages and recovery_of state taxes cong rec remarks of senator armstrong inserting letter of j roger mentz acting assistant secretary_of_the_treasury tax policy dated date to rep flippo in the recovery cases the ric receives reimbursements of income directly or indirectly generated from investments in stock securities or currencies id prior to the enactment of the other income clause the service held that exchange traded futures contracts on united_states government securities futures contracts on financial instruments futures on domestic and eurodollar certificates of deposit cds and other interest rate contracts are sec_851 securities their pricing and economics make the cpi swaps at issue akin to the instruments that the service has previously determined to be sec_851 securities passive nature of income congress has explained that the favorable ric tax provisions are intended for passive investment entities not engaged in active business and that a ric’s investments should be limited to income from stocks and securities as opposed to other_property mr mentz’s letter cited above explained the fundamental policy served by the qualifying_income requirement first income qualifying under sec_851 should be limited to income from property_held_for_investment as opposed to property_held_for_sale to customers in the ordinary course of business second income qualifying under sec_851 should be limited to income from stocks and securities as opposed to other_property for example under the second limit we would generally not treat as qualifying_income gains from trading in commodities even if the purpose of that trading is to hedge a related stock investment id pincite the trading of portfolio securities is treated for federal_income_tax purposes as less active than other comparable business activities and produces qualifying_income plr-129493-10 fund generates income and gain from investments in cpi swaps that are equally passive in nature to that generated from investments in other sec_851 securities like an investment in treasury inflation protected securities tips the principal of which increases with inflation and decreases with deflation as measured by the cpi-u nsa fund utilizes a cpi swap to capture inflation accrual and not as a surrogate for investment in active trading in commodities or other goods and services in the case at hand fund is in essence replicating the benefits of the inflation protection of tips with the base securities being municipal_bonds instead of u s treasury securities the two investments will generate income whose character is equally passive in nature despite the fact that the cpi swap structure adds counterparty risk and additional costs that a portfolio of tips avoids conclusion we rule that the cpi swaps described in this letter are securities for purposes of sec_851 and accordingly that income generated by fund’s investment in the cpi swaps is other income that is qualifying_income under sec_851 except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations in particular no opinion is expressed concerning whether the fund otherwise qualifies as a ric under subchapter_m part i of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely rich lafalce rich lafalce assistant to the branch chief branch office of associate chief_counsel financial institutions and products
